Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 1 of 7 Page ID
                                 #:5366




        EXHIBIT 4
Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 2 of 7 Page ID
                                 #:5367

1                       UNITED STATES DISTRICT COURT
2                     CENTRAL DISTRICT OF CALIFORNIA
3
4     KEVIN RISTO, on behalf of               )
5     himself and all others                  ) Case No.
6     similarly situated,                     ) 2:18-cv-07241-CAS-PLA
7                       Plaintiff,            )
8            vs.                              )
9     SCREEN ACTORS GUILD-                    )
10    AMERICAN FEDERATION OF                  )
11    TELEVISION AND RADIO                    )
12    ARTISTS, a Delaware                     )
13    corporation, et al.,                    )
14                      Defendants.           ) (Pages 1-168)
15    ---------------------------)
16
17                        VIRTUAL VIDEOCONFERENCE
18                        VIDEOTAPED DEPOSITION OF
19                                 KEVIN RISTO
20                        FRIDAY, JANUARY 29, 2021
21                                   10:04 A.M.
22    REPORTED BY:
23           SUSAN NELSON
24           C.S.R. No. 3202
25    JOB NO. 4420543

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                                                     Exhibit 4
                                                                     Page 72
Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 3 of 7 Page ID
                                 #:5368

1     Virtual videoconference videotaped deposition of
2     KEVIN RISTO, the witness, taken on behalf of
3     Defendants, commencing at 10:04 A.M., on FRIDAY,
4     JANUARY 29, 2021, at Las Vegas, Nevada, before SUSAN
5     NELSON, C.S.R. No. 3202.
6
7     APPEARANCES OF COUNSEL (VIA VIDEOCONFERENCE):
8
9     FOR PLAINTIFF KEVIN RISTO AND THE CLASS:
10                KIESEL LAW LLP
11                BY:    MARIANA A. MCCONNELL, ESQ.
12                       NICHOLAS BRANCOLINI, ESQ.
13                8648 Wilshire Boulevard
14                Beverly Hills, California 90211-2910
15                (310) 854-4444
16                mcconnell@kiesel.law
17                brancolini@kiesel.law
18                      -- and --
19                JOHNSON & JOHNSON LLP
20                BY:    DANIEL B. LIFSCHITZ, ESQ.
21                439 North Canon Drive, Suite 200
22                Beverly Hills, California 90210
23                (310) 975-1080
24                dlifschitz@jjllplaw.com
25

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                                                     Exhibit 4
                                                                     Page 73
Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 4 of 7 Page ID
                                 #:5369

1     APPEARANCE OF COUNSEL (CONTINUED):
2
3     FOR DEFENDANTS:
4                   JENNER & BLOCK LLP
5                   BY:     ANDREW G. SULLIVAN, ESQ.
6                           ANDREW J. THOMAS, ESQ.
7                           ANNA K. LYONS, ESQ.
8                   633 West 5th Street, Suite 3600
9                   Los Angeles, California 90071
10                  (213) 239-5100
11                  ajthomas@jenner.com
12                  agsullivan@jenner.com
13                  alyons@jenner.com
14
15    ALSO APPEARING (VIA VIDEOCONFERENCE):
16                  DAVE HALVORSON, VIDEOGRAPHER
17
18
19
20
21
22
23
24
25

                                                                 Page 3

                               Veritext Legal Solutions
                                    866 299-5127
                                                                     Exhibit 4
                                                                     Page 74
Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 5 of 7 Page ID
                                 #:5370
Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 6 of 7 Page ID
                                 #:5371
Case 2:18-cv-07241-CAS-PLA Document 141-4 Filed 07/02/21 Page 7 of 7 Page ID
                                 #:5372

1     STATE OF CALIFORNIA          )
2     COUNTY OF LOS ANGELES )          ss.
3           I, SUSAN NELSON, C.S.R. 3202, in and for the
4     State of California, do hereby certify:
5           That, prior to being examined, the witness named
6     in the foregoing deposition was by me duly sworn to
7     testify the truth, the whole truth and nothing but
8     the truth; that said virtual videoconference
9     videotaped deposition was taken down by me
10    stenographically at the time and place therein named,
11    and thereafter transcribed via computer-aided
12    transcription under my direction, and the same is a
13    true, correct and complete transcript of said
14    proceedings;
15               Before completion of the deposition, review
16    of the transcript [X] was [ ] was not requested.                If
17    requested, any changes made by the deponent (and
18    provided to the reporter) during the period allowed
19    are appended hereto.
20          I further certify that I am not interested in
21    the event of the action.
22          Witness my hand this 19th day of February, 2021.
23
                      <%20381,Signature%>
24                    Susan Nelson, C.S.R. No. 3202
                      Certified Shorthand Reporter
25                    State of California

                                                              Page 168

                               Veritext Legal Solutions
                                    866 299-5127
                                                                     Exhibit 4
                                                                     Page 77
